Citation Nr: 1638388	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for scarring of the head.

3.  Entitlement to a compensable rating for a left ear hearing loss disability.

4.  Entitlement to a rating in excess of 30 percent, prior to September 22, 2014 and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent for a right knee disability.

6.  Entitlement to a rating in excess of 10 percent for migraine headaches.

7.  Entitlement to a rating in excess of 10 percent, prior to September 11, 2014 and in excess of 30 percent thereafter, for a skin disability. 



REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1978 to October 1983, from November 1983 to June 1987 and from January 2003 to May 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007, August 2009 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. and Roanoke, Virginia.  The matters are currently under the jurisdiction of the Roanoke RO.

In August 2012, the Veteran testified at a travel Board hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's virtual claims file.  

In December 2012, the Board remanded the matters for additional development, to include obtaining a VA examination.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for residuals of TBI, entitlement to an increased rating for PTSD, and entitlement to an increased rating for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have a scar on his head at any time during the pendency of his claim.

2.  The Veteran's service-connected left ear hearing loss, at its worst, is productive of level V hearing acuity in the left ear.  

3.  During the period on appeal, the Veteran's service-connected migraines have been manifested by weekly headaches, half of which are prostrating in nature.

4.  Prior to September 11, 2014, the Veteran's skin disability was manifested by greater than 5 percent, but less than 20 percent of exposed area affected and less than 5 percent of the total body area.

5.  Since September 11, 2014, the Veteran's skin disability has been manifested by 5 to 20 percent of the total body area and 20 to 40 percent of the exposed area affected and prescribed systemic corticosteroid treatment for a duration of less than 6 weeks.





CONCLUSIONS OF LAW

1.  A disability manifested by a scar on the head was not incurred in or aggravated by service and is not otherwise related to service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to a compensable disability rating for the Veteran's service-connected left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code (DC) 6100 (2015).

3.  The criteria for a 30 percent rating, but no higher, for service-connected migraines have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.151, 3.159, 3.321, 4.124a, Diagnostic Code (DC) 8100 (2015).

4.  Prior to September 11, 2014, the criteria for a rating in excess of 10 percent for a skin disability was not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806. 

5.  Since September 11, 2014, the criteria for a rating in excess of 30 percent for a skin disability has not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II).

Here, a VCAA letter was sent to the Veteran in September 2010, which identified the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how disability ratings and effective dates are assigned for all grants of increased rating claims. 

In regard to the duty to assist, the Veteran was afforded VA examinations in September 2010, October 2010 and September 2014.  The examiners reviewed the case file, examined the Veteran, considered the Veteran's statements and provided the current severity of the Veteran's disabilities.  Therefore, the Board finds that the examinations were adequate for rating purposes.  The Veteran's VA outpatient treatment records have been associated with the Veteran's virtual claims folder.  The Veteran has not identified any outstanding records that have not been obtained. Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.  

II.  Service Connection

The Veteran contends that he has scarring on his head as a result of the injuries he sustained when an improvised explosive device (IED) exploded near him.  Specifically, the Veteran contends that he has three or four small fractures on the back of his head where hair doesn't grow.  See Board Hearing Transcript, p. 17.

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303 (a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

The Veteran was afforded a VA skin diseases examination in September 2010 in connection with his skin disability.  No scars on the Veteran's body were recorded. 

The Veteran was afforded a VA scars/disfigurement examination in September 2014 where the examiner noted that the Veteran did not suffer from any scars of the head, face or neck.  The examiner also noted that the Veteran reported no residual scars of his face, trunk or extremities.  

The Board finds the September 2014 examination report to be the most probative evidence of record.  The examiner conducted a physical examination of the Veteran and found that there were no visible scars on his head.  The examiner also noted that the Veteran denied any scars.  

Although a Veteran may be granted service connection for a disability that resolves prior to the adjudication of the claim, McClain v. Nicholson, 21 Vet.App. 319 (2007), the evidence of record shows that the Veteran did not have a scar on his head at any time during the appeal period.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Because the evidence shows that the Veteran has not had scarring on his head during the pendency of the appeal, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection). 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.

III.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Increased Rating for Left Ear Hearing Loss

The Veteran's left ear hearing loss is rated under DC 6100.  Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current version of the Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of this chapter.  Id. 

The current rating criteria also include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86.  Table VIA will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

Here, the Veteran was afforded a VA examination in October 2010.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
LEFT
50
60
65
70

The puretone threshold average was 61 dB for the left ear.  The word recognition score was 94 percent.

Such findings equate to level I hearing for the right ear and level II hearing for the left ear.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  The Veteran's left ear does meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

The Veteran was afforded another VA examination in September 2014.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
LEFT
70
75
70
60
The puretone threshold average was 69 dB for the left ear.  The word recognition score was 100 percent.

Since the Veteran's puretone threshold at each of the four specified frequencies (100, 200, 300, 400 and 4000 Hz) was 55 decibels or more, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  Table VIa permits the Veteran the higher Roman numeral designation of V.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

In addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At the September 2014 VA examination, the Veteran reported that he has to have people stand on his right side (his better ear) in order to hear them and that his wife sometimes thinks he is ignoring her because he does not respond when she talks. 

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, DC 6100.  Although the Veteran's puretone threshold levels increased from his October 2010 VA examination to his September 2014 examination, the Veteran's hearing still does not rise to the level for a compensable rating. 

Applying the audiological test results to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to an increased rating for any period of time that is covered by this claim.  There is no reasonable doubt to be resolved.



V.  Increased Rating for Migraine Headaches

The Veteran contends that his migraines are manifested by symptoms of at least two headaches a week, which cause nausea and vomiting.  

Diagnostic Code 8100 provides ratings for migraines. Less frequent attacks are rated as noncompensable (0 percent).  Characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling. Characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 30 percent disabling.  Frequent completely prostrating attacks and prolonged attacks productive of severe economic adaptability are rated at the schedular maximum of 50 percent disabling.  38 C.F.R. § 4.124a, DC 8100.  The regulations do not define prostrating; however, Dorland's Illustrated Medical Dictionary defines prostration as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1554 (31st ed. 2007).

The Veteran was afforded a VA neurological examination in September 2010 where the Veteran reported sharp pain in his forehead that radiated back to his occipital region.  Photophobia precipitated the headaches and worsened them.  The Veteran reported taking Motrin for pain.  He stated that attacks occur once a week and required him to lie down and stay still.  He denied the need to be in the dark to resolve attack.  The examiner noted that the Veteran had weekly attacks with less than half of them prostrating in severity.  The attacks cause the Veteran to have increased tardiness at work while waiting for them to resolve.  

The Veteran was afforded a VA headaches examination in September 2014 where the reported migraines about twice weekly which require Motrin to alleviate the pain.  He denied losing any work due to his headaches; however, he reported that he might occasionally call in a replacement driver if he has a severe headache.  He endorsed symptoms of constant head pain on both sides of the head and eye pain which lasts less than a day.  He reported characteristic prostrating attacks of migraines once every month, but denied very prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  
The Board finds that the Veteran's migraines have been manifested by headaches at least 4 times a month, with at least 2 of them prostrating.  The Board finds that these symptoms most approximate the rating criteria for a 30 percent rating.  Although the criteria for 30 percent requires prostrating attacks on an average of once a month and the Veteran experiences prostrating attacks at least twice a month, the Board finds that the Veteran's symptoms do not meet the requirements for a 50 percent rating as there isn't evidence of frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In that regard, the Veteran states that his symptoms last for about 1 hour and are relieved by Motrin and/or lying down.  He reports occasional tardiness to work and/or asking another driver to cover for him as a result of the attacks, which does not rise to the level of severe economic inadaptability.  Therefore, the Board finds that a 30 percent rating for the entire period on appeal is the most appropriate rating for the Veteran's migraines. 

VI.  Increased Rating for Skin Disorder

The Veteran contends that his skin rash is present on his hands, face, neck, back, shoulders and legs.  

DC 7806 provides that, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12 month period, a noncompensable rating is warranted.  If at least 5 percent, but less than 20-percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six (6) weeks during the past 12 month period, a 10-percent rating is warranted.  38 C.F.R. § 4.118.

A 30-percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  Finally, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40- percent of exposed areas affected, or when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.  Id.

Prior to September 11, 2014

VA treatment records in 2011 indicate that the Veteran treated his eczema of the bilateral forearms with ointment, Eucerin lotion and sensitive skin soap.  

The Veteran was afforded a VA skin disease examination in September 2010 where the Veteran reported constant itching and redness of the skin which he treated with Triamcinolone, a topical corticosteroid.  On examination, the examiner noted that the Veteran had greater than 5 percent, but less than 20 percent of exposed area affected and less than 5 percent of the total body area affected.  "Skin on the arms and hands exhibit lichenification."  

Applying the relevant diagnostic criteria to the medical evidence, the Board finds that the Veteran's service-connected skin disability did not meet the criteria for a rating in excess of 10 percent prior to September 11, 2014.  See 38 C.F.R. § 4.118, DC 7806.  The evidence shows that the eczema affected greater than 5 percent, but less than 20 percent of exposed area and less than 5 percent of total body area.  In addition, the Veteran treated his symptoms with no more than topical therapy and had no history of taking corticosteroids or immunosuppressive drugs.

Since September 11, 2014 

The Veteran was afforded another VA skin diseases examination in September 2014 where the examiner noted that the Veteran's diagnosis of eczema and history of eczema on his face, trunk and extremities and current eczema on his forearms and hands.  The Veteran reported near constant to constant use of topical treatment and less than 6 weeks of oral Prednisone.  On examination, the examiner noted that the Veteran's skin condition did not cause any scarring or disfigurement of the head, face or neck.  The examiner noted that the Veteran's eczema affected 5 to 20 percent of the total body area and 20 to 40 percent of the exposed area.  There were scattered eczematous patches on the bilateral forearms with slight involvement of the face, involving 25 percent exposed and 8 percent total body surface area.  

Applying the relevant diagnostic criteria to the medical evidence, the Board finds that the Veteran's service-connected skin disability does not meet the criteria for a rating in excess of 30 percent.  See 38 C.F.R. § 4.118, DC 7806.  The evidence shows that the eczema affects 5 to 20 percent of the total body area and 20 to 40 percent of the exposed area.  In addition, the Veteran treats his symptoms with topical therapy and has been prescribed system corticosteroids for a duration of less than 6 weeks - which is less than the constant to near constant treatment required for the next higher rating of 60 percent.  

While the Veteran's disability is also ratable based on disfigurement or scarring, as noted in the evidence described above, no disfigurement of the head, face, or neck has been shown, and there has been no indication that the Veteran experiences any scarring.

In light of the probative evidence showing that prior to September 11, 2014, the disorder affected less than 20 percent of exposed area affected and less than 5 percent of the total body area and since September 11, 2014 affected 5 to 20 percent of the total body area and 20 to 40 percent of the exposed area and required no more than topical therapy, the preponderance of the evidence is against finding that the disorder warranted a rating in excess of 10 percent prior to September 11, 2014 and in excess of 30 percent thereafter.  Therefore, the Board finds that the Veteran's current staged rating appropriately represents his disability and an increased rating is not warranted.

VII.  Extraschedular Consideration 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected migraines or skin disability are inadequate.  Here, the Veteran's left ear hearing loss is manifested by difficulty hearing.  The rating criteria specifically contemplate difficulty hearing.  The Veteran's migraines are manifested by headaches and pain which sometimes move to the back of his eyes.  The Diagnostic Code in the rating schedule for migraines provides disability ratings for the Veteran's exact symptoms.  The Veteran's eczema affects a portion of his body and is controlled with either topical or occasional systemic treatment, both which are contemplated by the rating schedule.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  His migraines and skin disability symptoms do not combine to cause him any greater symptoms than the ones contemplated by each individual rating criteria.

VIII.  Total Disability Rating

Lastly, the Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected disabilities prevent him from obtaining and maintaining gainful employment-nor has the Veteran so contended.  Rather the Veteran is currently employed as a personal driver.  At this point, therefore, there is no cogent evidence of unemployability due to a service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.


ORDER

Entitlement to service connection for scarring of the head is denied.

Entitlement to a compensable rating for a left ear hearing loss disability is denied. 

Entitlement to a 30 percent rating, but no higher, for migraine headaches, is granted, subject to regulations applicable to the payment of monetary benefits. 

Entitlement to a rating in excess of 10 percent prior to September 11, 2014 and in excess of 30 percent thereafter, for a skin disability is denied.  


REMAND

First, in its December 2012 remand, the Board found that there was conflicting evidence of record as to whether the Veteran's cognitive impairment symptoms were associated with a TBI diagnosis or his service-connected PTSD.  Specifically, the Board cited to a May 2009 VA examination report which found that the Veteran's cognitive impairment was associated with his PTSD, and not the TBI he suffered in service.  Conversely, a May 2010 VA Medical Center neuropsychology consultation report found that the Veteran suffered from cognitive impairment as a result of a TBI in service.  The Board remanded the matter to afford the Veteran an examination to determine whether the Veteran carried a TBI diagnosis.  The Veteran was afforded a VA mental disorders examination in September 2014 where the examiner stated that she was "not qualified to diagnosis a TBI."  The Veteran was afforded a VA TBI examination in September 2014 where the examiner stated that the Veteran does not have or has ever had a TBI or any residuals of a TBI.  There is brief recitation of the Veteran's history, but no further explanation of the conflicting medical evidence.  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion which addresses the conflicting medical evidence.   

Second, it is still unclear as to whether the Veteran's reported cognitive impairment is related to current residuals of a TBI or his service-connected PTSD.  A determination that the symptoms are related to his service-connected PTSD could be used to justify the assignment of a higher rating.  Therefore, the Board finds that the issue of an increased rating for PTSD is inextricably intertwined with a determination of the source of the Veteran's cognitive impairment.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claim for an increased rating for PTSD must be remanded pending the development and readjudication of the service connection claim for TBI. 

Third, the Veteran was afforded a VA examination in September 2014 regarding his right knee disability.  However, the September 2014 examination report did not include any testing for pain on active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016)(precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination which assesses the current severity of the Veteran's right knee disability and includes the requisite testing.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the September 2014 VA examiner (or a physician with sufficient expertise to determine the nature of any current residuals resulting from the Veteran's in-service TBI [i.e., a physiatrist, psychiatrist, neurologist, or neurosurgeon]).  The electronic claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  Any indicated studies/testing should be performed.  The examiner is requested to answer the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from any current residuals of his in-service TBI.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that any current present cognitive impairment disability is related to the Veteran's in-service TBI. 

The examiner's attention is directed to, but not limited to the following:

(i)  a May 2009 VA opinion which stated that the Veteran's cognitive impairment is associated with his service-connected PTSD and not the TBI sustained in service; and

(ii)  a May 2010 VA Medical Center neuropsychology consultation report which found that the Veteran suffers from cognitive impairment as a result of the TBI sustained in service.

A complete rationale for all opinions expressed must be provided. 

2.  Then, schedule the Veteran for an examination in order to determine the current level of severity of his right knee disability.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any and all indicated evaluations, studies and tests deemed necessary, including range of motion testing, should be conducted.

The examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia, supra.

3.  Ensure the development outlined above has been accomplished, that the examination reports are adequate, and then arrange for any additional development indicated.  PLEASE NOTE THAT THE CLAIM FOR ENTITLEMENT TO SERVICE CONNECTION FOR TBI AND THE INCREASED RATING CLAIM FOR PTSD ARE INEXTRICABLY INTERTWINED.  Then readjudicate the claims on appeal. If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


